Notice of Pre-AIA  or AIA  Status
Claims 1-3, 5-6, 8-10, 12-13 and 15-19 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Response to Amendment
4.   The amendment filed on March 28, 2022 has been entered and considered by the examiner.
By the amendment, claims 1, 8 and 15 are amended. The rejection under 103 is modified in view of the amendments made. See office action.




Response to 103 arguments
Applicant arguments

Regarding the previously recited elements of independent claims 1, 8, and 15 of “determining an amount of water required for the agricultural region and an amount of solar energy required to pump the water in a water pumping system for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models”, the Office contends (see Office Action, pages 7-8) that Mathur discloses this functionality, citing in particular sections such as paragraphs 0024, 0066 and 0132. In these sections, Mathur teaches predicting the quantity of water to use in watering a crop, generating recommendations according to the predictions, and sending instructions to irrigation systems based on the recommendations.

Examiner response
Examiner cited two references to teach this limitation. First, Mathur teaches determining an amount of water required for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models(see Mathur para 24- Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop)

Second, Maheshwari teaches determining an amount of solar energy required to pump the water in a water pumping system for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models. (See Maheshwari page 46 and page 63 -Table V.2 Amount of water pumped by PV array and see page 77-appendices and see page 21-23-Several optimization techniques have been proposed to optimize hybrid renewable systems as well as integrated renewable energy systems. commonly used algorithms are Multi-objective evolutionary algorithm (MOEA), simulated annealing, artificial neural networks, multi-objective particle swarm optimization algorithm (MOPSO), non-dominated sorting genetic algorithm (NSGA-II)). Examiner found several optimization technique such as neural network is used to determine an amount of solar energy required to pump water. The combination of more than neural network models constitute the relationship between the neural network models.

Applicant arguments
Regarding the previously recited elements of independent claims 1, 8, and 15 of “responsive to predicting the water usage relative to the amount of water required will exceed a first predetermined threshold associated with the water usage model or predicting the solar energy generation relative to the amount of solar energy required to pump the water will exceed a second predetermined threshold associated with the energy usage model...”, the Office concedes (see Office Action, pages 9-10) that Mathur does not disclose this functionality. Rather, the Office contends that Maheshwari teaches these mechanisms, citing particular portions of pages 45-46 Mathur further fails to cure any defects of Maheshwari, as the Office previously identifies that Mathur does not appear to disclose similar mechanisms. In these sections, Maheshwari discloses that water must first be used for domestic purposes and then subsequently for energy generation. Maheshwari describes obtaining a ratio of the total water resource used for the domestic purpose, after which the next prioritized task may be fulfilled.

Examiner response
This limitations only determining excess water or excess solar energy based on the threshold for alternative purpose. Maheshwari teaches amount of water required for the irrigation purpose (u26  or y4) after that the excess water (u27) will be used for the alternative prioritized task based on the calculated threshold (>1). After using water for irrigation purpose, remaining water (z26) can be stored in overhead reservoir(see page 45-46). Maheshwari teaches predicting the solar energy generation (see page 49 -x34k solar energy generated by PV or solar resource) relative to the amount of solar energy required to pump the water (u33) after that the excess solar energy (u34) will be used for the alternative prioritized task. 


5.        Applicant’s arguments regarding the newly added limitations are addressed in the rejections below. The new art was added. See office action.

Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.        Claims 1-3, 5, 8-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over MATHUR et al. (PUB NO: 20160202227 A1) hereinafter MATHUR, in view of MAHESHWARI (NPL “AN APPROACH TO MODELING AND OPTIMIZATION OF INTEGRATED RENEWABLE ENERGY SYSTEMS (IRES)”, 2013) and further in view of Arfin et al. (PUB NO: US 20100057480 A1) and still further in view of Thomashausen et al. ("A comparative overview of legal frameworks governing water use and waste water discharge in the mining sector." Resources Policy 55 (2018)) and still further in view of Taylor et al. (“Ground-water-level monitoring and the importance of long-term water-level data”, 2001.)

Regarding claim 1, 8 and 15
MATHUR teaches a method for groundwater and solar energy usage optimization for an agricultural region in an Internet of Things (IoT) computing environment by one or more processors, (See para 24 and fig 3(computer system)-The precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action. Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop) comprising:

receiving informational data of groundwater characteristics, weather data, weather forecasts, solar energy forecasts, historical water pumping data, crop and soil characteristics, agricultural management strategies, or a combination thereof;(see para 24-The precision agriculture system may receive the data from the variety of data sources as a corpus of data. See para 47-The corpus of data may also, or alternatively, include data from a server that provides Doppler weather forecasts or historical weather information, a server that provides image data and or agricultural index data from government and/or academic sources, a server that provides market data for specific crops, the USDA "soil type" database, a server that provides historical growth trends for particular crops, farmers (e.g., data relating to best practices for running a farm), agronomists, and/or another source that provides information that may be useful in creating models relating to a farm or group of farms.)

generating features from the informational data for use in training a plurality of machine learning models; (see para 24-The precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action. See para 57-Once the models have been created, precision agriculture system 250 may further train the models and/or create new models, based on receiving new training data)
Examiner note: Examiner consider training data as the generated features obtained from the corpus data after it was been processed.

training each of the plurality of machine learning models using the generated features and feedback information from one or more IoT sensor devices, wherein the plurality of machine learning models include at least a water usage model;( see para 24- The precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action. Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop, when to use chemicals (e.g., fungicides) on a crop, the quantity of chemicals to use, when to schedule a worker to perform a particular action, when to schedule a company to repair or perform maintenance on a piece of equipment, etc; see para 28-As shown in FIG. 2, environment 200 may include a user device 210, one or more sensor devices 220-1 through 220-N (N.gtoreq.1) Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections. see para 47- precision agriculture system 250 may receive a corpus of data. The corpus of data may include data from sensor devices 220 and/or external information sources 240. For example, the corpus of data may include data from a camera (e.g., a visual spectrum imaging camera, an infrared or near infrared imaging camera, etc.), a sap flow sensor, a temperature sensor, a soil temperature sensor, a water sensor, a wind sensor, and/or another type of sensor/device located on or near a farm.  See para 57-Once the models have been created, precision agriculture system 250 may further train the models and/or create new models, based on receiving new training data)


Examiner note: Examiner consider the sensor devices are IoT devices since they communicate wirelessly with other devices as shown in fig 2. Water usage model is one of the machine learning model which is created using water sensor. Water sensor is used to obtain the data related to the quantity of water to use in watering a crop.

inferring relationships between the plurality of trained machine learning models, according to concept data maintained in a knowledge database, to generate a prediction of water usage; (see para 24- The precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action. Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop, when to use chemicals (e.g., fungicides) on a crop, the quantity of chemicals to use, when to schedule a worker to perform a particular action, when to schedule a company to repair or perform maintenance on a piece of equipment, etc)

Examiner note: The precision agriculture system use received data to train one or more trained machine learning models to identify alerts relating to crops. The received data representing more than one trained machine learning models indicate the relationship between the machine learning models which is used to identify the quantity of water to use in watering a crop.

determining an amount of water required for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models(see para 24- Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop)

provide, via a user interface, an interactive notification from an application, wherein the interactive notification is provided in real -time as a supply and demand of the water fluctuates; (see para 24- The precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action. Examples include, the quantity of water to use in watering a crop. See para 66- an order in which farming-related information and recommendations are to be displayed, a time at which particular pieces of farming-related information and recommendations are to be provided to user device 210, a location, on a user interface, at which particular pieces of the farming-related information and recommendations (or alerts) are to be displayed, and/or other types of information relating to type of information to provide and/or the manner in which information is provided, for display, to user device 210. See para 132- user device 210 sends an instruction to turn on the irrigation system for a particular period of time to precision agriculture system 250. The instruction may include information identifying Bob, the irrigation system, and a period of time the irrigation system is to be turned on. Based on receiving the instruction, precision agriculture system 250 may identify a network address for the irrigation system and may cause the irrigation system to be turned on by sending an instruction to turn on to the irrigation system. Once the period of time has lapsed, precision agriculture system 250 may send an instruction to turn irrigation system off.)


However, MATHUR does not teach
plurality of machine learning models include an energy usage model and prediction of solar energy generation.
determining an amount of solar energy required to pump the water in a water pumping system for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models.
comparing the determined amount of water required for the agricultural region to an available amount of water of at least one well in the agricultural region as constrained by a licensed discharge of the at least one well according to a licensing permit issued by a license-issuing authority of the agricultural region, wherein the comparison includes comparing the determined amount of water required for the agricultural region to water levels from a groundwater head referenced as a height at which the water rises above a reference head within a radius of influence of the at least one well; 
responsive to predicting the water usage relative to the amount of water required will exceed a first predetermined threshold associated with the comparison and the water usage model or predicting the solar energy generation relative to the amount of solar energy required to pump the water will exceed a second predetermined threshold associated with the energy usage model, providing, via a user interface, an interactive notification from an application querying whether excess water above the first predetermined threshold or excess solar energy above the second predetermined threshold should be distributed to an alternative purpose, wherein, when a response is selected via the interactive notification affirming the excess water or the excess solar energy should be distributed to the alternative purpose, the application identifies and brokers a sale of the excess solar energy to a power grid or coordinates the distribution of the excess water for non-agricultural usages, wherein the interactive notification is provided in real-time as the solar energy fluctuates. 

In the related field of invention, MAHESHWARI teaches plurality of machine learning models include an energy usage model and prediction of solar energy generation. (See page 35- IV.3 Modeling of PV system and see also page 49 and see page 21-23-Several optimization techniques have been proposed to optimize hybrid renewable systems as well as integrated renewable energy systems. commonly used algorithms are Multi-objective evolutionary algorithm (MOEA), simulated annealing, artificial neural networks,)

    PNG
    media_image1.png
    179
    828
    media_image1.png
    Greyscale


determining an amount of solar energy required to pump the water in a water pumping system for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models. (See page 46 and page 63 -Table V.2 Amount of water pumped by PV array and see page 77-appendices and see page 21-23-Several optimization techniques have been proposed to optimize hybrid renewable systems as well as integrated renewable energy systems. commonly used algorithms are Multi-objective evolutionary algorithm (MOEA), simulated annealing, artificial neural networks, multi-objective particle swarm optimization algorithm (MOPSO), non-dominated sorting genetic algorithm (NSGA-II) a)


    PNG
    media_image2.png
    306
    938
    media_image2.png
    Greyscale



Examiner note: Examiner found several optimization technique such as neural network is used to determine an amount of solar energy required to pump water. The combination of more than neural network models constitute the relationship between the neural network models.

responsive to predicting the water usage relative to the amount of water required will exceed a first predetermined threshold associated with the water usage model or predicting the solar energy generation relative to the amount of solar energy required to pump the water will exceed a second predetermined threshold associated with the energy usage model, (See page 45-51- 

    PNG
    media_image3.png
    828
    854
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    679
    863
    media_image4.png
    Greyscale

Examiner note: Examiner consider the z26 is the amount of water stored for future use (other than irrigation purpose). The first threshold is determined by the α23 which is used to determine the amount of water stored for other use. For example, if α23 > 1 indicates water used for alternative purpose. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR to include plurality of machine learning models include an energy usage model and prediction of solar energy generation, determining an amount of solar energy required to pump the water in a water pumping system for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models and responsive to predicting the water usage relative to the amount of water required will exceed a first predetermined threshold associated with the water usage model or predicting the solar energy generation relative to the amount of solar energy required to pump the water will exceed a second predetermined threshold associated with the energy usage model as disclosed by MAHESWARI in the system of MATHUR in order to develop the concept of integrated renewable energy in terms of modeling and optimization. A stand-alone system makes isolated rural areas self-sufficient for basic needs such as cooking, water needs and electricity in a cost effective and efficient manner, without the need of the central grid. (See page 7)

The combination MATHUR and MAHESHWARI does not teach an interactive notification to distribute the water or the solar energy to an alternative purpose from an application querying whether excess water above the first predetermined threshold or excess solar energy above the second predetermined threshold should be distributed to an alternative purpose, wherein, when a response is selected via the interactive notification affirming the excess water or the excess solar energy should be distributed to the alternative purpose, the application identifies and brokers a sale of the excess solar energy to a power grid or coordinates the distribution of the excess water for non-agricultural usages, wherein the interactive notification is provided in real time as the solar energy fluctuates.

In the related field of invention, Arfin teaches an interactive notification to distribute the water or the solar energy to an alternative purpose from an application querying whether excess water above the first predetermined threshold or excess solar energy above the second predetermined threshold should be distributed to an alternative purpose, wherein, when a response is selected via the interactive notification affirming the excess water or the excess solar energy should be distributed to the alternative purpose, the application identifies and brokers a sale of the excess solar energy to a power grid or coordinates the distribution of the excess water for non-agricultural usages, wherein the interactive notification is provided in real time as the solar energy fluctuates. (see para 006- Utility customers can use the solar output to reduce their use of utility power, and in many areas can sell back excess power to the utility. see para 28- The SolarGuard monitor 110 enables continuous monitoring of the key performance variables of the system, and transmit the data through the Internet to specialized servers. If the system is underperforming, alerts are sent to call attention to the situation. see para 69- Similarly, system integrator 306 enters into power purchase agreements (PPA) with a power utility 312 in which the individual users of PowerStations 301-304 sell their excess energy in large contracts otherwise only possible between utilities. See para 97-99- Monitoring system 700 operates to monitor power output from particular installations in the field. In FIG. 7, monitoring system 700 is sent or queries data and information provided by many sources including SolarGuard monitors 110 (FIG. 1). Such comprises weather station, electrical usage, charge controller, inverter, and revenue metering reports from many subscriber clients each specific to the particular client. See para 106- Monitoring and reporting services can provide valuable systems information using graphics, live system performance data, alerts notification, and environmental benefit tallies.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR and MAHESWARI to include an interactive notification to distribute the water or the solar energy to an alternative purpose from an application querying whether excess water above the first predetermined threshold or excess solar energy above the second predetermined threshold should be distributed to an alternative purpose, wherein, when a response is selected via the interactive notification affirming the excess water or the excess solar energy should be distributed to the alternative purpose, the application identifies and brokers a sale of the excess solar energy to a power grid or coordinates the distribution of the excess water for non-agricultural usages, wherein the interactive notification is provided in real time as the solar energy fluctuates as disclosed by Arfin in the system of MATHUR and MAHESWARI so that by selling excess power back to the grid, homeowners can sharply lower or eliminate their electric utility bills.  (See para 72, Arfin)

The combination MATHUR, MAHESHWARI and Arfin does not teach comparing the determined amount of water required for the agricultural region to an available amount of water of at least one well in the agricultural region as constrained by a licensed discharge of the at least one well according to a licensing permit issued by a license-issuing authority of the agricultural region. 

In the related field of invention, Thomashausen teaches comparing the determined amount of water required for the agricultural region to an available amount of water of at least one well in the agricultural region as constrained by a licensed discharge of the at least one well according to a licensing permit issued by a license-issuing authority of the agricultural region. (see section 2.3 and page 145-The number of water permits required for a mining operation depends on whether the law considers all sources of water together, or whether different sources of water (ground, surface, etc.) are treated separately. Jurisdictions are increasingly implementing laws and procedures that require water allocation decisions to consider the availability of water and competing water users. This evaluation compares the mining company's requested water, the water available, the capacity of the water source to supply such water, and the effect of the proposed use on other users.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR and MAHESWARI to include comparing the determined amount of water required for the agricultural region to an available amount of water of at least one well in the agricultural region as constrained by a licensed discharge of the at least one well according to a licensing permit issued by a license-issuing authority of the agricultural region as disclosed by Thomashausen in the system of MATHUR, MAHESWARI and Arfin in order to shape legal frameworks governing water use and waste discharge to varying degrees and to highlight the perceived regulatory risk by investors of the analyzed jurisdictions. Thus, it provides insight into the different approaches jurisdictions have taken to manage their water resources. (See Abstract and Introduction, Thomashausen)
The combination MATHUR, MAHESHWARI, Arfin and Thomashausen does not teach wherein the comparison includes comparing the determined amount of water required for the agricultural region to water levels from a groundwater head referenced as a height at which the water rises above a reference head within a radius of influence of the at least one well. 

In the related field of invention, Taylor teaches wherein the comparison includes comparing the determined amount of water required for the agricultural region to water levels from a groundwater head referenced as a height at which the water rises above a reference head within a radius of influence of the at least one well. (see page 3-6 and fig A-1, A-2- Hydraulic head is measured by the height to which a column of water will stand above a reference elevation (or “datum”), such as mean sea level. Water levels in tightly cased wells completed in confined aquifers often rise above the elevation of the top of the aquifer (Figure A–2). These water levels define an imaginary surface, referred to as the potentiometric surface, which represents the potential height to which water will rise in wells completed in the confined aquifer. As ground-water storage is depleted within the radius of influence of pumping, water levels in the aquifer decline.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR and MAHESWARI to include wherein the comparison includes comparing the determined amount of water required for the agricultural region to water levels from a groundwater head referenced as a height at which the water rises above a reference head within a radius of influence of the at least one well as disclosed by Taylor in the system of MATHUR, MAHESWARI, Arfin and Thomashausen in order to develop ground-water models and forecast trends, and to design, implement, and monitor the effectiveness of ground-water management and protection programs. (See Introduction, Taylor)


Regarding Claim 2, 9 and 16
MATHUR further teaches determining the amount of water by measuring rainfall based on one or more IoT sensor devices at one of the plurality of locations in the agricultural region. (See ¶ 30 - Sensor device 220 may include one or more devices for obtaining sensor-related information. For example, sensor device 220 may include a camera (e.g., a visual spectrum imaging camera, an infrared or near infrared imaging camera, a multispectral imaging camera, a hyperspectral imaging camera, a thermal imaging camera, a laser mapping imagery camera, etc.), a sonar device capable of generating sonar-generated mapping imagery, a sensor capable of detecting precipitation, a sensor capable of detecting rainfall.)


However, MATHUR does not teach determining the amount of water by measuring rainfall based on groundwater discharge for at least one of the plurality of locations in the agricultural region based on measured groundwater heads.

In the related field of invention, Taylor teaches determining the amount of water by measuring rainfall based on groundwater discharge for at least one of the plurality of locations in the agricultural region based on measured groundwater heads. (see page 3-6 and fig A-1, A-2- Water levels measured in wells completed in the upper part of an unconfined aquifer help define the elevation of the water table, which is the top of the saturated zone. When the rate of recharge to an aquifer exceeds the rate of discharge, water levels or hydraulic heads will rise. See also Page 49 and fig 25- Long-term hydrographs for two wells in the Helena bedrock area and corresponding monthly precipitation at Helena, Montana.)

Examiner note: Examiner consider hydraulic head as the groundwater head that measures the amount of rainfall (amount of water during rainfall) as shown in the fig A-2.
Regarding claim 3, 10 and 17
MATHUR further teaches predicting the amount of water required for usage in the agricultural region. (see para 24- Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop)
MATHUR does not teach predicting the amount of solar energy available for the agricultural region. 
However, MAHESWARI further teaches predicting the amount of solar energy available for the agricultural region. (See page 35 and page 49)

    PNG
    media_image5.png
    789
    805
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    179
    828
    media_image1.png
    Greyscale



Regarding claim 5, 12 and 18
MATHUR does not teach determining an amount of photovoltaics (PV) energy required to pump the water pumping system according to water and solar energy supplies and demands in the agricultural region.

However, MAHESHWARI further teaches determining an amount of photovoltaics (PV) energy required to pump the water pumping system according to water and solar energy supplies and demands in the agricultural region. (See page 11-Concentrating Solar power (CSP) is one of the most promising technologies for harvesting solar energy. The storage capability allows CSP power plants to generate base-load power (minimum power that a utility must continuously supply to its customers to meet demand at a given time. See page 43-51 IV.8.1 Method 1: Resource- Need Matching) 
    PNG
    media_image2.png
    306
    938
    media_image2.png
    Greyscale



Examiner note: Examiner consider hydraulic head as the groundwater head that measures the amount of rainfall (amount of water during rainfall) as shown in the above figure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR, MAHESHWARI and Arfin to include determining the amount of water by measuring rainfall based on groundwater discharge for at least one of the plurality of locations in the agricultural region based on measured groundwater heads as disclosed by Campana in the system of MATHUR, MAHESHWARI and Arfin for optimization of the photovoltaic water pumping (PVWP) system for irrigation with the consideration of groundwater response and economic factors. This optimal configuration can guarantee continuous operations and lead to a substantial reduction of photovoltaic array size and consequently of the investment capital cost and the payback period (See Abstract)





10.                 Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable MATHUR et al. (PUB NO: 20160202227 A1) hereinafter MATHUR, in view of MAHESHWARI (NPL “AN APPROACH TO MODELING AND OPTIMIZATION OF INTEGRATED RENEWABLE ENERGY SYSTEMS (IRES)”, 2013) and and further in view of Arfin et al. (PUB NO: US 20100057480 A1) and still further in view of Thomashausen et al. ("A comparative overview of legal frameworks governing water use and waste water discharge in the mining sector." Resources Policy 55 (2018)) and still further in view of Taylor et al. (“Ground-water-level monitoring and the importance of long-term water-level data”, 2001.) and still further in view of Cobo (PUB NO: US 2015/0064022 A1)

Regarding claim 6, 13 and 19
The combination of MATHUR, MAHESWARI, Arfin,  Thomashausen and Taylor does not teach continuously sampling water usage and determining solar energy amounts over a selected time period by the one or more IoT sensors.
In the related field of invention, Cobo teaches continuously sampling water usage and determining solar energy amounts over a selected time period by the one or more IoT sensors. (¶ 11 and see fig 1-The power module 112 is operable to transfer the amount of solar energy from the solar-panel to the battery, receive communication from the water level sensor, interpret the communication from the water level sensor, and activate the sump pump to extract the quantity of water from the enclosed area of the building throughout at least one predetermined length of time.[Corresponds to the determining solar energy amounts over a selected period of time by water level sensor] (¶ 61 and see fig7- The autonomous water extraction system 100 may include a plurality of water level sensors 708. Any reference to the power module 112, includes reference to the separate processor, as both are intended to operate in the same manner. The water level sensor 708 is coupled to the power module 112 through a communication link (not shown), e.g., wiring. The communication link can be a wired or wireless communication link, communicatively coupling the water level sensor 708 and the power module 112. [Corresponds to the IoT sensor device since the communication link is wireless] In one embodiment, the communication link is a wired communication link operable to transmit a power signal to the power module 112, which activates the sump pump 110 to pump the water 702 from the sump pit 700. More specifically, the power module 112 is operable to activate the sump pump 110 when the water level 706 within the enclosed area 102 meets a predetermined threshold. Examiner interprets by the use of water level sensor (which is used to determine the water usage) the power module 112 is operable to transfer the amount of solar energy from the solar-panel to the battery) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR to include continuously sampling water usage and determining solar energy amounts over a selected time period by the one or more IoT sensors as taught by Cobo in the system of MATHUR, MAHESHWARI, Arfin, Thomashausen and Taylor in order to extract autonomous water from a basement of a house with no live connection to a municipal power supply. (¶002)


Conclusion

11.      All claims 1-3, 5-6, 8-10, 12-13 and 15-19 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10816430 B1 Jerphagnon et al.
Discussing the method of detecting anomalies in pumping plants that irrigate farmed lands. Irrigation methods include surface irrigation techniques such as flood and furrow, and pressurized irrigation using a network of pipes such as sprinklers, center pivots, and drip nozzles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147